DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-232736, filed on 12/24/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0004]: As written it reads “when setting a measurement region related to a Doppler mode (for example, a color Doppler mode, a power Doppler mode and a PW Doppler mode”, however this is the first indication of the acronym “PW” therefore the term should be spelled out for clarification. The examiner believes “PW” is intended to correspond to “pulse wave” and recommends clarifying whether this assumption is correct.
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, the claim recites “when execution of one imaging mode of a color Doppler mode, a power Doppler mode or a PW Doppler mode is started […]”, however this is the first indication of the acronym PW in the claims, therefore the term should be spelled out to provide clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Loupas et al. US 20140221838 A1 “Loupas”. 
Regarding claims 1, 18 and 19, Loupas teaches “An ultrasound diagnostic apparatus, comprising: a hardware processor that:” (Claim 1) (“FIG. 1 illustrates a block diagram [for] a diagnostic ultrasound system constructed in accordance with the principles of the present invention” [0007]. As shown in FIG. 1, the diagnostic ultrasound system includes a B Mode image processor 24, a colorflow processor 30, a spectral Doppler processor 32, a color box position & steering angle processor 40, a graphics processor 34 and a display processor 36. Therefore, the ultrasound system of FIG. 1 constitutes an ultrasound diagnostic apparatus comprising a hardware processor (i.e. the processors).);
“A method of controlling an ultrasound diagnostic apparatus, comprising” (Claim 18) and “A non-transitory computer-readable recording medium storing therein a computer readable program for controlling an ultrasound diagnostic apparatus, the program causing a computer to perform:” (Claim 19) (“The operation of the color box position and steering angle processor 40 is illustrated by the flowchart of FIG. 2. The first step 102 in the process is to segment the flow in an ultrasound image spatially. […] In step 104 the blood vessels are segmented, separating them from other motional effects such as perfusion or tissue motion. In step 106 a vessel of interest is selected” [0018], “In step 108 the center of the flow path of a vessel is identified. […] In step 110 the flow0weighted center of mass is calculated” [0019], “In a system where the sample volume is to be set automatically, the process next sets the sample volume location in step 112 as the point on the flow path 122 which is closest to the calculated center of mass. […] In step 114 the flow angle is set in accordance with a flow vector localized to the sample volume location” [0020], “In step 118 the color box steering angle and the angle of the Doppler beams is set to achieve a desired Doppler angle. […] The setting of step 118 would then set the steering angle to be +60° or -60°, whichever will produce the better Doppler sensitivity” [0021] and “The color box 70 has been repositioned so that the box is centered on the calculated center of mass (step 116)” [0024]. Therefore, the method shown in FIG. 2, constitutes a method of controlling an ultrasound diagnostic apparatus. Additionally, in order for the diagnostic ultrasound system of FIG. 1 to carry out the method of FIG. 2, the system must has accessed a computer readable program for controlling an ultrasound diagnostic apparatus from a non-transitory computer-readable recording medium storing therein a computer readable program for causing the computer (i.e. of the ultrasound diagnostic apparatus) to perform specific operations. Thus, the non-transitory computer-readable recording medium is inherently present.);
“generates(ing) a tomographic image of an inside of a subject based on a reception signal related to an ultrasonic echo of a first ultrasound beam transmitted so as to scan the inside of the subject” (Claims 1, 18 and 19) (“In accordance with the principles of the present invention, colorflow data from the colorflow processor 30 and, preferably B mode data from the B-mode processor 24 is coupled to a color box position and steering angle processor 40” [0017], “The ultrasonic diagnostic imaging system of claim 1, further comprising a B mode processor responsive to the echo signals to produce a B mode image” [Claim 10] and “FIG. 4 shows an ultrasound system display of a typical colorflow/spectral Doppler duplex image with non-optimized settings. The anatomical ultrasound image 60 is at the top of the screen and the spectral Doppler display 62 is at the bottom of the screen. […] Outside the color box 70, the rest of the image is shown in B mode grayscale” [0022]. According to the instant application, “Tomographic image generating section 3 acquires a reception signal from reception section 2 when the B mode is executed, and generates a tomographic image (also referred to as “B mode image”) of the inside of the subject” [0028]. Therefore, a B mode image is a tomographic image. Thus, since the B mode processor is responsive to echo signals to produce a B mode image which is displayed (i.e. see anatomical ultrasound image 60 in FIG. 4-10), the method carried out by the hardware processor performs the step of generating a tomographic image of an inside of a subject based on a reception signal related to an ultrasound echo of a first ultrasound beam transmitted so as to scan the inside of the subject.);
“searches(ing) for a position of a blood vessel of the subject in the tomographic image and automatically sets a region corresponding to the position of the blood vessel detected in the tomographic image as a measurement region” (Claims 1, 18 and 19) (“In accordance with the principles of the present invention, a diagnostic ultrasound system is described which automates the color box placement, Doppler sample volume placement, angle correction, and beam steering angle using vessel segmentation and flow image analysis. In a preferred embodiment the automation is carried out each time the user indicates a point in a blood vessel for flow analysis, without the need to adjust any user controls” [0005], “After the user has placed the Doppler sample volume SV on the site of interest in the blood vessel 64, the processor 40 segments the blood flow of vessel 64 and easily identifies vessel 64 (step 106) as the target vessel, the largest vessel in the color box 70” [0023] and “wherein the color box position and steering angle processor automatically determines the color box position by determining the position of the color box relative to a location of a blood vessel in an ultrasound image” [Claim 5]. As shown in FIG. 4-10, the blood vessel 64 is located within the color box 70 which is displayed on the B mode image (i.e. the tomographic image). The color box 70 in this case, constitutes a measurement region since flow analysis is performed within this section. Thus, since the diagnostic ultrasound system automates the placement of the color box to perform flow analysis (i.e. a measurement such that the computation of the center of mass of the flow 76 (see [0021] is performed) and the processor 40 (i.e. color box position & steering angle processor) segments the blood flow of vessel 64 to easily identify the blood vessel 64, the hardware processor carries out the step of searching for a position of a blood vessel of the subject in the tomographic image and automatically sets a region (i.e. color box) corresponding to the position of the blood vessel detected in the tomographic image as a measurement region.).
“generates(ing) a Doppler image based on a reception signal related to an ultrasonic echo of a second ultrasound beam being transmitted to the measurement region” (Claims 1, 18 and 19) (“This Doppler data is coupled to a colorflow processor 30 which spatially processes the data into a two or three dimensional image format, in which the velocity values are color coded. This Doppler color map is overlaid over the spatially corresponding B mode image by the display processor 36 to illustrate the locations in the anatomy where flow is taking place and the velocity and direction of that flow by the color coding. Doppler data from a particular point in the image, selected by placement of a sample volume over that location in the image, is coupled to a spectral Doppler processor 32 which produces a spectral display of the variation and distribution of flow velocities at that point with time” [0016] and “The color box position and steering angle processor controls the automation of settings and features of the colorflow image, including properly positioning the color box, setting the Doppler angle of the Doppler beams, locating the sample volume in the image, and proper positioning of the flow angle cursor” [0017]. Thus, since the colorflow processor 30 spatially processes the Doppler data to generate a color map to overlay on the B mode image in color box 70 (see FIGS. 4-10) and the spectral Doppler processor 32 produces a spectral display of the variation and distribution of flow velocities (see spectral Doppler display 62 in FIGS. 4-10) and the color box position and steering angle processor (i.e. processor 40) automatically sets the Doppler angle of the Doppler beams (i.e. the second ultrasound beam), the hardware processor performs the step of generating a Doppler image based on a reception signal related to an ultrasonic echo of a second ultrasound beam transmitted to the measurement region (i.e. within the color box 70).);
“in a case where a measurement region has been already set or in a case where a specified position specified by a user exists when the hardware processor automatically sets the measurement region, the hardware processor executes processing of searching for the position of the blood vessel such that the measurement region is automatically set near the measurement region that has been already set or near the specified position” (Claim 1), “in a case where a measurement region has been already set or in a case where a specified position specified by a user exists when the measurement region is automatically set, processing of searching for the position of the blood vessel is executed such that the measurement region is automatically set near the measurement region that has been already set or near the specified position” (Claim 18) and “when the measurement region is automatically set, processing of searching for the position of the blood vessel is executed such that the measurement region is automatically set near another measurement region or near a specified position specified by a user in a case where the other measurement region is already set or in a case where the specified position exists” (Claim 19) (“a diagnostic ultrasound system is described which automates the color box placement, Doppler sample volume placement, angle correction, and beam steering angle using vessel segmentation and flow image analysis. In a preferred embodiment the automation is carried out each time the user indicates a point in a blood vessel for flow analysis, without the need to adjust any user controls” [0005] and “After the user has placed the Doppler sample volume SV on the site of interest in the blood vessel 64, the processor 40 segments the blood flow of vessel 64 and easily identifies the vessel (step 106) as the target vessel, the largest vessel in the color box 70” [0023] and “FIG. 6 illustrates a scenario in which the user has moved the sample volume SV to a different location over the blood vessel 64. The automated system has responded by calculating the center of mass of the flow in the vessel 64 inside the color box 70 (step 110). The color box 70 has been repositioned so that the box is centered on the calculated center of mass (step 116)” [0024]. Thus, since the user can indicate a point in a blood vessel for flow analysis and the user can place/move the Doppler sample volume SV before the processor 40 carries out segmenting and identifying the vessel (step 106) and calculating the center of mass of the flow (step 110) and the processor 40 (i.e. color box position & steering angle processor) can automate the color box placement (i.e. set the measurement region) each time the user indicates a point in a blood vessel for flow analysis, the hardware processor executes processing of searching for the position of the blood vessel such that the measurement region is automatically set near the specified position (i.e. a specified position specified by a user.).
Regarding claim 2, due to its dependence on claim 1, this claim inherits the reference disclosed therein. That being said, Loupas teaches “in a case where a measurement region has been already set or in a case where a specified position specified by a user exists when the hardware processor automatically sets the measurement region, the hardware processor sets a search condition such that the measurement region is automatically set near the measurement region that has been already set or near the specified position, and executes the processing of searching for the position of the blood vessel” (“a diagnostic ultrasound system is described which automates the color box placement, Doppler sample volume placement, angle correction, and beam steering angle using vessel segmentation and flow image analysis. In a preferred embodiment the automation is carried out each time the user indicates a point in a blood vessel for flow analysis, without the need to adjust any user controls” [0005] and “After the user has placed the Doppler sample volume SV on the site of interest in the blood vessel 64, the processor 40 segments the blood flow of vessel 64 and easily identifies the vessel (step 106) as the target vessel, the largest vessel in the color box 70” [0023]. Therefore, the user places/moves the Doppler sample volume SV and indicates a point in a blood vessel for flow analysis. Additionally, segmentation of the blood flow of the vessel 64 (i.e. step 106) requires the hardware processor (i.e. processor 40) to set a search condition and execute the processing of searching for the position of the blood vessel. Therefore, since the processor 40 automates the color box placement (i.e. the measurement region) each time the user indicates a point in a blood vessel for flow analysis and segments the blood flow of vessel 64 after the user has placed the Doppler sample volume SV, the hardware processor (i.e. processor 40) sets a search condition (i.e. for segmentation) such that the measurement region is automatically set near the specified position (i.e. specified by a user) and executes the processing of searching for the position of the blood vessel.). 
Regarding claim 3, due to its dependence on claim 1, this claim inherits the reference disclosed therein. That being said, Loupas teaches “wherein the hardware processor receives a setting change of the measurement region by an operation of the user, and when receiving the setting change, the hardware processor uses a position specified by the operation of the user as the specified position and executes processing of automatically setting the measurement region” (“FIG. 9 illustrates a scenario where the user has just taken Doppler measurements at location 80 in blood vessel 64 and wants to make a series of measurements at different points along a section of the blood vessel. […] When the user pauses the sample volume motion to stop at the new measurement location to the left or clicks on the new location, the ultrasound system immediately makes all of the automated setting adjustments which the user has selected with the AutoFlow Config button settings. The result is illustrated by FIG. 10, where the system has automatically repositioned the color box to be centered around the new sample volume location” [0027]. Therefore, in order for the processor 40 (i.e. of the system) to automate the color box placement (see [0005]) when the user moves the sample volume SV to a different point along a section of the blood vessel (i.e. setting change), such that the color box is centered around the new sample volume location (see [0027]), the hardware processor (i.e. processor 40) receives a setting change of the measurement region by an operation of the user and when receiving the setting change, the hardware processor uses a position specified by the operation of the user as the specified position and executes processing of automatically setting the measurement region (i.e. the color box).).
Regarding claims 4 and 5, due to their dependence on claims 1 and 4, respectively, this claim inherits the reference disclosed therein. That being said, Loupas teaches “wherein the hardware processor executes processing of automatically setting the measurement region when execution of one imaging mode of a color Doppler mode, a power Doppler mode, or a PW Doppler mode is started in the ultrasound diagnostic apparatus” (Claim 4) and “wherein: the hardware processor executes the processing of automatically setting the measurement region when execution of the color Doppler mode or the power Doppler mode is started in the ultrasound diagnostic apparatus, wherein the measurement region is a region of interest” (Claim 5) (“Ultrasound imaging system are operable in B mode for tissue imaging, and Doppler modes for flow analysis and imaging. Typical Doppler modes include the power Doppler mode used for both tissue motion and flow imaging, colorflow Doppler for qualitative flow imaging, and spectral Doppler for flow quantification” [0002], “During vascular exams, user frequently use the colorflow Doppler imaging mode to assess and diagnose blood vessels” [0003] and “In accordance with the principles of the present invention, colorflow data from the colorflow processor 20 and preferably, B mode data from the B mode processor 24, is coupled to a color box position and steering angle processor 40” [0017]. Therefore, since the processor 40 automates color box placement each time the user indicates a new point in a blood vessel for flow analysis (see [0005]) and the colorflow Doppler image (i.e. from the colorflow Doppler imaging mode) is displayed in spatial registration with the B mode image in the color box (see [Claim 10]), the hardware processor (i.e. processor 40) executes processing of automatically setting the measurement region when execution of one imaging mode of a color Doppler mode (i.e. colorflow Doppler), a power Doppler mode, or a PW Doppler mode is stated in the ultrasound diagnostic apparatus.
Furthermore, regarding the measurement region being a region of interest, Loupas discloses “After the user has placed the Doppler sample volume SV on the site of interest in the blood vessel 64, the processor 40 segments the blood flow of vessel 64 and easily identifies vessel 64 (step 106) as the target vessel, the largest vessel in the color box 70” [0023] and “The use of a color box delineates the region where Doppler is to be performed, and repeated Doppler transmission for Doppler ensemble acquisition is not performed outside of the color box” [0022]. As established previously the color box 70 constitutes a measurement region since it is the location where flow analysis is performed (see [0005]). Furthermore, since the target vessel 64 is included within the color box 70 and the color box delineates the region where Doppler is performed (i.e. Doppler measurements (see [0027]), the measurement region (i.e. color box 70 constitutes a region of interest.). 
Regarding claim 9, due to its dependence on claim 2, this claim inherits the reference disclosed therein. That being said, Loupas teaches “wherein the search condition includes at least one of a search range when the position of the blood vessel is searched for in the tomographic image, or weights set for each position of the tomographic image when the position of the blood vessel is searched for in the tomographic image” (“After the user has placed the Doppler sample volume SV on the site of interest in the blood vessel 64, the processor 40 segments the blood flow of vessel 64 and easily identifies vessel 64 (step 106) as the target vessel, the largest vessel in the color box 70” [0023]. As shown in FIGS. 4-9, the sample volume SV is located within the blood vessel 64 and is within the color box 70 located on the anatomical ultrasound image 60 (i.e. the B mode image). In this case, in order for the color box placement to be automated when the user indicates a point in the blood vessel for flow analysis (see [0005]) and the segmentation of the vessel 64 to be performed by the processor 40, the hardware processor must have been configured to performed segmentation based on a search condition, the search condition including a search range (i.e. within the blood vessel 64) when the position of the blood vessel is searched for in the tomographic image (i.e. B mode image, anatomical ultrasound image 60).).
Regarding claim 10, due to its dependence on claim 1, this claim inherits the reference disclosed therein. That being said, Loupas teaches “in a case where no measurement region is set in advance and the specified position does not exist when the hardware processor automatically sets the measurement region, the hardware processor automatically sets the measurement region near a center of the tomographic image and executes the processing of searching for the position of the blood vessel” (“In a system where the sample volume is to be set automatically, the process next sets the sample volume location in step 112 at the point on the flow path 122 which is closest to the calculated center of mass. The positions the sample volume generally in the center of the image of the blood vessel and the center of the vessel where flow measurements are generally taken” [0020] and “Using the center of mass of the flow previously calculated in step 110, the color box is positioned to be centered about the center of mass” [0021] and “The color box 70 has been repositioned so that the box is centered on the calculated center of mass (step 116)” [0024]. In this case, when the sample volume (i.e. specified position) is set automatically by the system (i.e. via processor 40), this is a case where no measurement region is set in advance and the specified position does not exist (i.e. and is not set by a user) when the hardware processor automatically sets the measurement region. Therefore, since the sample volume location is set automatically in step 112 at the point which is closest to the calculated center of mass, the sample volume is generally positioned in the center of the image of the blood vessel, and the color box 70 is positioned to be centered about the center of mass, in a case where no measurement region is set in advance and the specified position does not exist when the hardware processor automatically sets the measurement region (i.e. color box), the hardware processor automatically sets the measurement region near a center of the tomographic image (see 70 in FIG. 4) and executes the processing of searching for the position of the blood vessel (see [0018: segment the flow]).).
Regarding claim 11, due to its dependence on claim 10, this claim inherits the reference disclosed therein. That being said, Loupas teaches “wherein the hardware processor resets data related to the specified position in a case where the subject is changed or in a case where an imaging target portion of the subject is changed” (“a diagnostic ultrasound system is described which automates the color box placement, Doppler sample volume placement, angle correction, and beam steering angle using vessel segmentation and flow image analysis. In a preferred embodiment the automation is carried out each time the user indicates a point in a blood vessel for flow analysis, without the need to adjust any user controls” [0005], and “When the user pauses the sample volume motion to stop at the new measurement location to the left, or clicks on a new location, the ultrasound system immediately makes all of the automated setting adjustments which the user has selected with the AutoFlow Config button settings. The result is illustrated by FIG. 10, where the system has automatically repositioned the color box to be centered around the new sample volume, has automatically adjusted the Doppler angle of the color box 70 and the spectral beam direction line 68, and has automatically set the angle of the flow direction cursor 66” [0027]. Therefore, when the sample volume SV is repositioned automatically (i.e. Doppler sample volume placement) after the user has clicked on a new location (i.e. point in a blood vessel), the hardware processor (i.e. processor 40) resets data related to the specified position (i.e. the sample volume SV position) in a case where an imaging target portion of the subject is changed.).
Regarding claim 12, due to its dependence on claim 1, this claim inherits the reference disclosed therein. That being said, Loupas teaches “wherein the hardware processor detects an extending direction of the blood vessel at the position of the blood vessel set as the measurement region, based on image information on the tomographic image, and automatically sets a steering angle of the second ultrasound beam based on the extending direction of the blood vessel” (“The center of the flow path is identified (step 108) and the orientation of the flow direction cursor 66 is set to be parallel to the flow direction (step 114) as FIG. 5 illustrates” [0023]. As shown in FIG. 5, the flow direction cursor 66 is located parallel to the flow direction, the flow direction corresponding to the extending direction of the blood vessel at a position of the blood vessel set as the measurement region (i.e. within the color box 70). 
Furthermore, regarding automatically setting a steering angle, Loupas discloses “The color box position and steering angle processor controls the automation of settings and features of the colorflow image, including properly positioning the color box, setting the Doppler angle of the Doppler beams, locating the sample volume in the image, and proper positioning of the flow angle cursor. For control of the Doppler angle the color box position and steering angle processor is coupled to the beamformer controller 16 to control the Doppler beam directions” [0017] and “In step 118 the color box steering angle and the angle of the Doppler beams is set to achieve a desired Doppler angle. For instance, if the flow angle set in step 114 shows that the target vessel flow is from the upper left to the lower right in the image, the steering angle will be set to angle from the upper left to the lower right” [0021]. Therefore, since the color box position and steering angle processor (i.e. 40) controls the automation of the setting of the Doppler angle of the Doppler beams such that the steering angle of the Doppler beams is set to the desired Doppler angle, the hardware processor automatically sets a steering angle of the second ultrasound beam (i.e. Doppler beam) based on the extending direction of the blood vessel.).
Regarding claim 13, due to its dependence on claim 12, this claim inherits the reference disclosed therein. That being said, Loupas teaches “wherein the steering angle is set such that a crossing angle between the beam direction of the second ultrasound beam and the extending direction of the blood vessel does not exceed a threshold angle, the crossing angle being determined in accordance with the steering angle” (“It is also seen that the angle of the color box 70 and beam direction line 68 have been set to achieve a 60° angle with the orientation of vessel 64 (step 118)” [0023] and “The angles of the flow direction cursor 66 and the beam direction line 68 and color box 70 have also been adjusted to achieve the desired 60° Doppler angle between the beam directions and the flow direction” [0024]. Therefore, since the beam direction line 68 is set to achieve a 60° Doppler angle between the beam direction and the flow direction (i.e. indicated by the flow direction cursor 66 within the vessel 64), the steering angle is set such that a crossing angle between the beam direction of the second ultrasound beam (i.e. the Doppler beam) and the extending direction (i.e. indicated by the flow direction cursor 66) of the blood vessel does not exceed a threshold angle, the crossing angle being determined in accordance with the steering angle.). 
Regarding claim 14, due to its dependence on claim 1, this claim inherits the reference disclosed therein. That being said, Loupas teaches “wherein in a case where a crossing angle between a beam direction of the second ultrasound beam and the extending direction of the blood vessel exceeds a threshold angle, the hardware processor sets an angle correction value related to the crossing angle as the threshold angle, the angle correction value being referred to when a blood flow velocity is calculated from a Doppler shift frequency” (“To obtain consistent velocity measurements for multiple exams of the same patient or to compare measurements of different patients, users try to maintain a fixed Doppler angle […] Another approach is to rely on ultrasound systems offering a feature that adjusts the beam steering angle each time the angle correction is changed by the user to achieve a fixed Doppler angle. However the angle correction is still done manually” [0004] and “a diagnostic ultrasound system is described which automates the color box placement, Doppler sample volume placement, angle correction, and beam steering angle using vessel segmentation and flow image analysis” [0005] and “The separate components are used by a Doppler angle estimator to estimate the phase of frequency shift of a Doppler signal at points where Doppler interrogation is to be performed” [0015] and “The Doppler flow direction cursor 66, used for angle correction, is not aligned with the orientation of the vessel 64 (it should be parallel with the flow direction), and the Doppler steering angle is not optimized for the best color and spectral Doppler sensitivity. In this example the Doppler steering angle is 0°, vertical in the image and normal to the face of the transducer probe” [0022]. Thus, in order to obtain consistent velocity measurements from within the blood vessel (i.e. blood flow velocity), the hardware processor must set an angle correction value (i.e. for the flow direction cursor 66) related to the crossing angle as the threshold angle. As shown in FIG. 5 the “color box 70 and beam direction line 68 have been set to achieve a 60° angle with the orientation of vessel 64” [0023]. When the beam direction line 68 exceeds the 60° angle (i.e. the threshold/crossing angle) the Doppler beam does not align with the orientation of vessel 64. Therefore, since the diagnostic ultrasound system (i.e. via processor 40) automates angle correction to set the beam direction line 68 (i.e. corresponding to the second ultrasound/Doppler beam) to obtain consistent velocity measurements, the hardware processor sets an angle correction value related to the crossing angle as the threshold angle in a case where a crossing angle between a beam direction of the second ultrasound beam and an extending direction of the blood vessel exceeds a threshold angle, the angle correction value being referred to when a blood flow velocity is calculated from a Doppler shift frequency (see [0015]).).
Regarding claim 15, due to its dependence on claim 14, this claim inherits the reference disclosed therein. That being said, Loupas teaches “wherein in a case where the crossing angle is equal to or less than the threshold angle, the hardware processor sets the angle correction value to be the crossing angle” (“The Doppler flow direction cursor 66, used for angle correction, is not aligned with the orientation of the vessel 64 (it should be parallel with the flow direction), and the Doppler steering angle is not optimized for the best color and spectral Doppler sensitivity. In this example the Doppler steering angle is 0°, vertical in the image and normal to the face of the transducer probe” [0022]. Additionally, as shown in FIG. 5 the “color box 70 and beam direction line 68 have been set to achieve a 60° angle with the orientation of vessel 64” [0023]. When the beam direction line 68 is equal to or less than the 60° angle (i.e. the threshold angle), such as 0°, the Doppler beam does not align with the orientation of vessel 64, therefore the Doppler steering angle is not optimized for the best color and spectral Doppler sensitivity. Therefore, since the diagnostic ultrasound system (i.e. via processor 40) automates angle correction to set the beam direction line 68 (i.e. corresponding to the second ultrasound/Doppler beam) to obtain consistent velocity measurements (see [0004-0005]), the hardware processor sets the angle correction value to be the crossing angle (i.e. 60°) in a case where the crossing angle is equal to or less than the threshold angle (i.e. 60°).).
Regarding claim 16, due to its dependence on claim 1, this claim inherits the reference disclosed therein. That being said, Loupas teaches “further comprising a display that displays an image in which an imaging indicating the measurement region is superimposed on the tomographic image” (“The detected echo intensities are processed on a spatial basis to form a two or three dimensional image of the tissue in the body, which is processed for display by display processor 36 and displayed on display screen 52” [0015] and “This Doppler color map is overlaid over the spatially corresponding B mode image by the display processor 36 to illustrate the locations in the anatomy where flow is taking place and the velocity and direction of that flow by the color coding” [0016]. Furthermore, as shown in FIGS. 4-10, the color box 70 is displayed on the anatomical ultrasound image 60 (i.e. the tomographic/B mode image). As established previously, the color box 70 constitutes a measurement region. Thus, the ultrasonic diagnostic apparatus further comprises a display that displays an image in which an image indicating the measurement region is superimposed on the tomographic image.).
Regarding claim 17, due to its dependence on claim 1, this claim inherits the reference disclosed therein. That being said, Loupas teaches “wherein the hardware processor further displays a user interface image for setting the specified position by the operation of the user” (“Setup and control of the automation provided by the color box position and steering angle processor is provided by the setting controls on a user control panel 50” [0017] and “After the user has placed the Doppler sample volume SV on the site of interest in the blood vessel 64, the processor 40 segments the blood flow of vessels 64 and easily identifies vessel 64 (step 106) as the target vessel, the largest vessel in the color box 70” [0023] and “Each time the user moves the sample volume cursor to a new location on the vessel and pauses there, or clicks on the new location, the system will automatically reset the Doppler acquisition controls for optimal data acquisition” [0027]. Therefore, since the user can move the sample volume SV to a new location on the vessel 64 (i.e. via pausing or clicking) and the system includes a user control panel 50 to receive user controls (see [0026]) the hardware processor must have displayed a user interface image for setting the specified position by the operation of the user.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Loupas et al. US 20140221838 A1 “Loupas” as applied to claims 1-5 and 9-19 above, and further in view of Chiang JP 2019534110 A “Chiang”.
Regarding claim 6, due to its dependence on claim 4, this claim inherits the reference disclosed therein. That being said, Loupas does not teach “wherein the hardware processor executes the processing of automatically setting the measurement region when execution of the PW Doppler mode is started in the ultrasound diagnostic apparatus, wherein the measurement region is a sample gate in the PW Doppler mode”.
Chiang is within the same field of endeavor as the claimed invention because it discloses an ultrasound imaging apparatus for use in analyzing blood flow movement [Page 22, Para. 1, Lines 3-4].
Chiang teaches “wherein the hardware processor executes the processing of automatically setting the measurement region when execution of the PW Doppler mode is started in the ultrasound diagnostic apparatus, wherein the measurement region is a sample gate in the PW Doppler mode” (“FIG. 29 shows an operation mode of pulse wave Doppler using the modular ultrasonic imaging system according to the present invention. The touch screen display of the tablet 2900 can display an image obtained by the pulse wave Doppler operation mode. A pulsed wave Doppler scan generates a series of pulses that are used to analyze blood flow movement in a small area along the desired ultrasound cursor, called the sample volume or sample gate 2012” [Page 22, Para. 1, Lines 1-5] and “When selecting a specific trackball response pulse wave Doppler mode for PWD mode, the system software automatically selects the ultrasound cursor and sample volume gate (SVG), and controls the ultrasound cursor and SVG position as the trackball is moved” [Page 45, Para. 2, Lines 4-6]. Therefore, since the system software automatically selects the ultrasound cursor and the sample volume gate (i.e. the sample gate 2012) when the operation mode of the modular ultrasonic imaging system is a pulsed wave Doppler mode, the hardware processor executes the processing of automatically setting the measurement region when execution of the PW Doppler mode is started in the ultrasound diagnostic apparatus, wherein the measurement region is a sample gate (i.e. sample gate 2012) in the PW Doppler mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnostic apparatus of Loupas so as to include the hardware processor executing a PW Doppler mode as disclosed in Chiang in order to analyze blood flow movement [Page 22, Para. 1, Lines 3-4]. Pulse wave Doppler is one of a finite number of ultrasound operation modes which can be used to analyze blood vessels (i.e. through velocity and flow measurements) with a reasonable expectation of success therefore it would be obvious to try. Combining the prior art references according to known techniques would yield the predictable result of automatically setting the sample volume gate (i.e. sample gate 2012) in a pulsed wave Doppler mode for calculating blood velocity and flow within a region of interest within a blood vessel.
Regarding claim 7, due to its dependence on claim 4, this claim inherits the reference disclosed therein. That being said, Loupas teaches “the hardware processor uses the measurement region set in an imaging mode at a current point or a position specified by an operation of the user when the measurement region is set, as the specified position, and executes the processing of automatically setting the measurement region” (“a diagnostic ultrasound system is described which automates the color box placement, Doppler sample volume placement, angle correction, and beam steering angle using vessel segmentation and flow image analysis. In a preferred embodiment the automation is carried out each time the user indicates a point in a blood vessel for flow analysis, without the need to adjust any user controls” [0005] and “FIG. 6 illustrates a scenario in which the user has moved the sample volume SV to a different location over the blood vessel 64. The automated system has responded by calculating the center of mass of the flow in the vessel 64 inside the color box 70 (step 110). The color box 70 has been repositioned so that the box is centered on the calculated center of mass (step 116)” [0024]. In order for the user to move the sample volume SV to a different location, the system must have been operating in an imagine mode. Thus, since the user can indicate a point in a blood vessel and the user can place/move the Doppler sample volume SV before the processor 40 carries out segmenting and identifying the vessel (step 106, see [0023]) and calculating the center of mass of the flow (step 110) and the processor 40 (i.e. color box position & steering angle processor) can automate the color box placement (i.e. set the measurement region) each time the user indicates a point in a blood vessel for flow analysis, the hardware processor uses the measurement region set in an imaging mode at a current point or a position specified by an operation of the user when the measurement region is set, as the specified position, and executes the processing of automatically setting the measurement region.).
Loupas does not teach “in a case where an imaging mode executed by the ultrasound diagnostic apparatus is switched from one imaging mode of the color Doppler mode, the power Doppler mode or the PW Doppler mode to another imaging mode of the color Doppler mode, the power Doppler mode, or the PW Doppler mode”.
Chiang teaches “in a case where an imaging mode executed by the ultrasound diagnostic apparatus is switched from one imaging mode of the color Doppler mode, the power Doppler mode or the PW Doppler mode to another imaging mode of the color Doppler mode, the power Doppler mode, or the PW Doppler mode” (“In an exemplary portable ultrasound system, the user presses the appropriate key on the console to select a scanning mode. For 2D, press the 2D key. In the M mode, press the M mode key. For color Doppler press the color key. For pulse wave Doppler, press the PW key. For continuous wave Doppler, press the CW key” [Page 37, Lines 4-8] and “To perform the test in triplex mode, the user can complete these exemplary steps. 1. Perform inspection in color Doppler mode (do not freeze scan). 2. Press the PW key on the console. The software activates triplex mode. […] When the user switches to triplex mode, both the original 2D scanning mode and the PWD mode are active” [Page 37, Lines 26-33]. Therefore, since the user can press the appropriate key on the portable ultrasound system to select the scanning mode, the imaging mode executed by the ultrasound diagnostic apparatus is switched from one imaging mode of the color Doppler mode (i.e. by pressing the color key), the power Doppler mode or the PW Doppler mode (i.e. by pressing the PW key), to another imaging mode of the color Doppler mode, the power Doppler mode or the PW Doppler mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnostic apparatus of Loupas so as to include switching between imaging modes as disclosed in Chiang in order to allow the user to have more control over what imaging mode is obtained by the ultrasound system. Switching between imaging modes is one of a finite number of techniques to perform qualitative flow imaging (i.e. through color Doppler) and tissue motion and flow imaging (i.e. through power Doppler or Pulse Wave Doppler) to assess blood flow within blood vessels with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of operating the ultrasound diagnostic apparatus to acquire ultrasound data for performing blood flow analysis in multiple imaging modes.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Loupas et al. US 20140221838 A1 “Loupas” as applied to claims 1-5 and 9-19 above, and further in view of Patwardhan et al. US 20110150274 A1 “Patwardhan”.
Regarding claim 8, due to its dependence on claim 1, this claim inherits the reference disclosed therein. That being said, Loupas does not teach “wherein the hardware processor searches for the position of the blood vessel in the tomographic image by template matching”. 
Patwardhan is within a similar field of endeavor as the claimed invention because it teaches a method of detecting a centerline of a vessel by performing template matching [Abstract].
Patwardhan teaches “wherein the hardware processor searches for the position of the blood vessel in the tomographic image by template matching” (“The method comprises steps of acquiring an image volume from an ultrasound imaging system, performing vessel segmentation of the 3D image volume to generate a 3D ultrasound image of the blood vessel, detecting a vessel centerline for the segmented blood vessel, estimating cross-sectional area of the segmented blood vessel using the detected vessel centerline and performing temporal tracking of the estimated cross-section based on template matching” [0015], “In the ultrasound imaging it is useful to segment blood vessels for visualization and for aiding and guiding procedures such as catheter placement etc. […] The invention relates to ultrasound segmentation methods, in a broad sense, focusing on techniques developed for medical B-mode ultrasound images” [0034], “FIG. 5 shows a flow chart that describes performing template matching described as a step on FIG. 1” [0021] and “With reference to FIG. 5, step 112 comprises steps of providing the predicted center point and velocity as inputs at step 502, providing updated prediction error variance at step 504, performing template matching at step 506, obtaining a measured center point and velocity at step 508 and obtaining measurement error variance at step 510” [0056]. Blood vessel segmentation involves searching for a position of the blood vessel in the tomographic image (i.e. B-mode image). Therefore, since the ultrasound imaging system performs vessel segmentation of the 3D ultrasound image/B-mode ultrasound images (i.e. the tomographic image) and estimates the cross-sectional area of the segmented blood vessel centerline and performing temporal tracking of the estimated cross-section based on template matching, the hardware processor searches for the position of the blood vessel in the tomographic image by template matching.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnostic apparatus of Loupas to include the hardware processor searching for the position of the blood vessel in the tomographic image by template matching as disclosed in Patwardhan in order to perform temporal tracking of the estimated cross section of the blood vessel (see Patwardhan: [0015]). Temporal tracking based on template matching is an important part of vessel visualization, which enables maintaining and visualizing of the centerline of a blood vessel over time [Patwardhan: 0079-0080]. Therefore, template matching is one of a finite number of techniques which can be used to track a blood vessel in the ultrasound image over time with a reasonable expectation of success, thus it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of performing temporal tracking of the blood vessel within the tomographic image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiang WO 2018094118 A1 “Chiang-2” is pertinent to the applicant’s disclosure because it discloses “FIG. 29 illustrates a pulse wave Doppler mode of operation with a modular ultrasound imaging system in accordance with the invention” [Page 10, Lines 18-19].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793